PER CURIAM.
Section 545 of the Code of ■Criminal Procedure is mandatory. When a judgment of conviction is reversed, unless a new trial is granted, the appellate court must direct, ■if the defendant be in custody, that he be dis■charged: if not, that his hail he exonerated, or •the money deposited in lieu thereof be returned. 'The error in the disposition of this case was made in the order of this court, which, assuming that the defendant was in custody, directed his discharge, while, the .defendant being as a ■matter of fact on bail, it should have directed that his bail he exonerated. But under section 549 of the Code, after the judgment of this court is remitted, we have no further jurisdiction on the appeal; and therefore, before we can correct the error, we must obtain a return of the remittitur. The clerk is directed to respectfully request the county court of Orange county to return the ■same.